NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-1745
                                     ___________

                                 THOMAS I. GAGE,
                                            Appellant
                                      v.

                       WELLS FARGO BANK, NA AS;
            FRANK J. PROVENZANO, SOMERSET COUNTY SHERIFF
                   ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 3-11-cv-00862)
                     District Judge: Honorable Freda L. Wolfson
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 12, 2013
            Before: SCIRICA, JORDAN and GREENBERG, Circuit Judges

                            (Opinion filed: March 28, 2013)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Thomas I. Gage filed a pro se complaint in the United States District Court for the

District of New Jersey against Wells Fargo Bank, N.A. and Sheriff Frank J. Provenzano

challenging a foreclosure judgment entered in state court and Wells Fargo‟s subsequent
                                           1
purchase of the foreclosed property. Gage claims that the foreclosure on his residential

property violated his federal rights.

       In brief, Gage defaulted on his mortgage, and Wells Fargo subsequently filed a

foreclosure complaint in state court. Gage did not file a responsive pleading, and a final

judgment of foreclosure was entered by the state court in April 2010. Shortly thereafter,

the Somerset County Sheriff‟s Office advertised the sale of the property and posted a

notice regarding it on the front door. The property was sold to Wells Fargo in July 2010.

Gage refused to leave, and he and his family were ultimately evicted in August 2011.

       In February 2011, Gage filed the aforementioned complaint in federal court

challenging the foreclosure judgment and sale. Shortly after the eviction, Gage filed an

“emergency motion” that essentially requested a preliminary injunction to prevent the

defendants from taking further action with regard to the property. The District Court

denied the motion on September 9, 2011, and we affirmed. Gage v. Wells Fargo Bank,

N.A., 450 F. App‟x 121, 123 (3d Cir. 2011). At the same time as it denied the emergency

motion, the District Court granted Wells Fargo‟s motion to dismiss the claims against it

as barred under the Rooker-Feldman doctrine. By order entered March 5, 2012, the

District Court granted summary judgment to the remaining defendant, Sheriff

Provenzano, and denied summary judgment to Gage. This appeal followed.

       We exercise jurisdiction under 28 U.S.C. § 1291 and review de novo the District

Court‟s orders dismissing the complaint as to Wells Fargo and granting summary

                                             2
judgment to Sheriff Provenzano. See Barefoot Architect, Inc. v. Bunge, 632 F.3d 822,

826 (3d Cir. 2011).

       Pursuant to the Rooker-Feldman doctrine, federal courts generally lack subject

matter jurisdiction to engage in appellate review of state court determinations. See

Turner v. Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006). Four

requirements must be met for the doctrine to apply: (1) the plaintiff lost in state court; (2)

the plaintiff complains of injury caused by the state court judgment; (3) the state court

judgment was rendered before the federal suit was filed; and (4) the plaintiff invites the

district court to review and reject the state court judgment. Great Western Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010). All four

requirements are met with respect to Gage‟s claims against Wells Fargo. Gage cannot

evade Rooker-Feldman by arguing on appeal that he was not injured by the foreclosure

judgment, but rather by Wells Fargo‟s purportedly fraudulent actions. The complaint

reveals the nature of Gage‟s claims against Wells Fargo: that the bank had no right to

foreclose on the property and therefore committed “criminal acts” by enforcing the

foreclosure judgment (Counts I and IV). These claims are in essence an attack on the

state court judgment of foreclosure. Furthermore, an aspect of the relief that Gage

requests – to have the deed to the property restored to him – makes it abundantly clear

that he seeks to overturn the foreclosure judgment. Accordingly, the claims against

Wells Fargo were properly dismissed under the Rooker-Feldman doctrine.

                                              3
       Turning to the claims against Sheriff Provenzano, Gage claims that the Sheriff

failed to protect Gage‟s constitutional rights, apparently by enforcing the foreclosure

judgment and conducting the sale of the property. The District Court concluded that

Sheriff Provenzano is entitled to qualified immunity. This doctrine “protects government

officials „from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.‟” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982)). The District Court correctly found that the sale of the

property did not violate any clearly established rights because the Sheriff acted pursuant

to a valid state court judgment. The District Court also properly refused to consider the

arguments regarding damage to personal property as a result of the sale because Gage did

not include those allegations in his complaint. Similarly, the District Court properly

refused to consider the allegations that Sheriff Provenzano violated certain federal

criminal statues because criminal prosecution is not within the scope of Gage‟s civil suit.1

        For these reasons, we will affirm the judgment of the District Court.




1
  Gage asks us to take “judicial notice” of several documents. Although the material is
inappropriate for such notice, we note that we have reviewed all submissions to this
Court. Similarly, we have considered his allegations regarding the District Court Judge,
but find them without merit. Implicit in our decision to affirm is the conclusion that the
District Court did not act erroneously or improperly in the disposition of this matter.
                                              4